                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LIBERATO B LOPEZ-MEDEROS,

       Petitioner,

v.                                                                   No. 18-cv-1238 JCH/KBM

JESUS J. PLACENCIA,
DHS, and EOIR,

       Respondents.
                         SECOND ORDER TO CURE DEFICIENCY

       This matter is before the Court in connection with the inmate account statement (Doc. 3),

filed March 7, 2019. Petitioner submitted the statement in response to the Order to Cure (Doc.

2). In that Order, the Court directed him to prepay the $5 filing fee for this habeas action or,

alternatively, filed a properly supported motion to proceed in forma pauperis.           The Court

appreciates Petitioner’s attempt to comply, but he must also submit the completed motion. The

form motion will allow Petitioner to attest to his inability to pay, which is required by 28 U.S.C.

§ 1915(a). Petitioner must cure this deficiency within thirty (30) days of entry of this Order. He

does not need to submit another inmate account statement; the Court will use the statement on file.

Failure to timely cure the deficiency may result in dismissal of this action without further notice.

       IT IS ORDERED that within thirty (30) days of entry of this Order, Petitioner must submit

a completed motion to proceed in forma pauperis.

       IT IS FURTHER ORDERED that the Clerk’s Office shall mail to Petitioner, together

with a copy of this Order, a form motion to proceed in forma pauperis.



                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE
